UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/ A (Amendment No. 2) (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 333-49388 INTELLICELL BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Nevada 91-1966948 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30 East 76th Street, 6th Floor New York, New York 10021 (Address of principal executive offices) (zip code) (212) 249-3050 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£ NoR Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £ Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes£ NoR Number of shares of common stock issued and outstanding as ofAugust 15, 2011was 17,238,399. 1 Explanatory Note We are filing this Amendment No. 2 to our Quarterly Report on Form 10-Q (the “Amendment”) as originally filed with the Securities and Exchange Commission (the “SEC”) on August 22, 2011 (the “Original Filing”) and amended on September 14, 2011 (the “First Amendment”) to amend and restate the filing in its entirety and to (i) include a revised footnote number 4 to the financial statements, (ii) clarify certain information in the section entitled “Controls and Procedures” and (iii) included revised officer certifications in Exhibit 31.1 and 32.1.Except as described above, no other information in the Original Filing and the First Amendment has been updated and this Amendment continues to speak as of the date of the Original Filing and the First Amendment. Other events occurring after the filing of the Original Filing and the First Amendment or other disclosure necessary to reflect subsequent events will be addressed in other reports filed with or furnished to the SEC subsequent to the date of the filing of the Original Filing and the First Amendment. INTELLICELL BIOSCIENCES, INC. QUARTERLY REPORT ON FORM 10-Q /A TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. [Reserved] 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 2 PART I ITEM 1. FINANCIAL STATEMENTS Intellicell BioSciences Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS June 30, 2011 (Unaudited) December 31, 2010 (Audited) ASSETS Current assets: Cash $ $ Accounts receivable -net Prepaid expenses - Total current assets Equipment - net Other assets Restricted cash for security deposit - $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current liabilities: Convertible debentures $ $
